 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          AGCS MARINE INSURANCE                             CASE NO. C18-1128 MJP
            COMPANY,
11                                                            DISMISSAL ORDER
                                    Plaintiff,
12
                    v.
13
            EXPEDITORS INTERNATIONAL
14          OCEAN, INC, et al.,

15                                  Defendants.

16

17          The Court having been notified of the settlement of this case, and it appearing that no

18   issue remains for the court’s determination,

19          IT IS ORDERED that this action and all claims asserted herein are DISMISSED with

20   prejudice and without costs to any party.

21          In the event that the settlement is not perfected, any party may move to reopen the case,

22   provided that such motion is filed within sixty (60) days of the date of this order. Any trial date

23   and pretrial dates previously set are hereby VACATED.

24


     DISMISSAL ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 18, 2018.

 3

 4
                                                         A
                                                         The Honorable Marsha J. Pechman
                                                         United States Senior District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
